Citation Nr: 0609679	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for a pulmonary 
disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952, as well as active duty for training in June 1956.  

This case came before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for asbestosis being remanded 
is addressed in the Remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran does not currently suffer from bilateral 
hearing loss that is causally related to service.

2.  The veteran does not currently suffer from tinnitus that 
is causally related to service.

3.  The veteran does not currently suffer from skin cancer 
that is causally related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3  The criteria for entitlement to service connection for 
skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in July 2001 and November 2005, as well 
as by means of the discussion in the February 2005 
Supplemental Statement of the Case (SSOC).  He was advised of 
what was required to substantiate his claims and of his and 
VA's responsibilities regarding his claims.  He was also 
asked to submit information and/or evidence, which would 
include that in his possession, in support of his claims.

The Court held, in Mayfield, above, that all sections of VA's 
notice letters should be construed in connection with each 
other to determine whether the document, read as a whole, 
addresses all aspects of the requisite notice under the 
provisions of the VCAA and the notice letter must be read in 
the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Based upon 
review of the notification provided the appellant in this 
case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), as those documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Board notes that the July 2001 RO notice letter was 
issued prior to the initial rating decision, and the later 
letter and SSOC provided further clarification and assured 
that any possible lack of full information in the 2001 letter 
was non-prejudicial to this case.  VA has provided the 
appellant a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records and VA treatment 
records dated from 2003 and 2004.  He has not indicated any 
additional treatment records are outstanding.  In response to 
the SSOC, the veteran did not indicate that he had additional 
evidence to submit.  After a review of the record in this 
case, the Board finds no indication of any additional 
pertinent, outstanding private medical evidence specifically 
identified by the veteran that has not been requested, nor is 
there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The veteran 
has not put forth medical evidence of a current disability 
noted in service or otherwise related to service as to skin 
cancer.  No examination is warranted to comply with the duty 
to assist because the record contains sufficient medical 
evidence for VA to make a decision under such circumstances.  
Examination for hearing loss and tinnitus is of record and is 
adequate to adjudicate the claim.  Thus, the Board finds that 
no additional action is necessary as to these claims.




II.  Service connection claims

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic diseases, including 
sensorineural hearing loss and malignant tumors, may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
a year from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).



A.  Bilateral hearing loss and tinnitus

The medical evidence of record shows that the veteran has 
current diagnoses of bilateral hearing loss and tinnitus.  
The veteran has hearing loss as defined by VA regulation as 
reflected in a November 2004 examination report.  See 
38 C.F.R. § 3.385 (2005).  However, the record fails to 
disclose hearing loss in service or within a year following 
separation from active service or for many years following 
service.  Similarly, the record fails to show tinnitus in 
service or for many years following service.  Hearing was 
considered normal bilaterally, with 15/15 on whispered voice 
test, when the veteran separated from active service in 
August 1952.  It was the same when he re-enlisted in the Navy 
reserve in 1955, and there is no indication of either 
tinnitus or hearing loss elsewhere in the service medical 
records.  

The veteran underwent VA examination in November 2004, at 
which time bilateral hearing loss meeting VA standards was 
first shown and tinnitus was first diagnosed.  The physician 
noted the veteran's reported noise exposure on ships in the 
Navy.  He opined that it is more likely than not that the 
veteran's "hearing level was that of a normal presbycusis 
with some decrease related to military noise exposure.  
However, it is my impression that more likely than not the 
hearing loss is related to normal presbycusis."  As to 
tinnitus, he stated that it was more likely than not that the 
veteran's tinnitus was related to normal presbycusis than 
related to military service.  Therefore, it "is more likely 
than not that his tinnitus is unrelated to military 
exposure."  

Although somewhat unclear in the first sentence, when viewed 
in context, this opinion ultimately indicates that the 
current hearing loss and tinnitus are not related to service.  
Thus, contrary to the veteran's assertion, the VA 
examination, while documenting current hearing loss, has 
failed to yield competent evidence of a relationship between 
the current hearing loss and tinnitus and service.  

While the veteran is competent to describe the symptoms that 
he experiences, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Thus, the competent evidence is against these claims.  
Although there is a current diagnosis, there is no competent 
medical evidence relating current hearing loss and tinnitus 
to service.  There is no in-service finding of hearing loss 
or tinnitus, nor is there any other indication of a chronic 
disease in service or bilateral hearing loss within a year of 
service separation which would allow for presumptive service 
connection.  See 38 C.F.R. § 3.307, 3.309 (2005).  The Board 
has considered the medical opinion of the VA examiner in 
November 2004, and finds that, read in its entirety, it is 
unfavorable to the claim.  This opinion also indicated that 
there was no connection between the veteran's bilateral 
hearing loss or tinnitus, first shown in 2004, and his 
service, to include any noise exposure in service.  This 
opinion and the rest of the evidence fails to support the 
veteran's claims.  The Board finds no competent evidence of 
current hearing loss or tinnitus related to service.  

The veteran's lay statements concerning the onset and 
existence of bilateral hearing loss and tinnitus are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the preponderance of the evidence is against 
the veteran's claims for bilateral hearing loss and tinnitus.

B.  Skin Cancer

The veteran's service medical records, including his 
separation physical examination report dated in August 1952, 
show no skin cancer or other skin abnormalities.  There is no 
reference to skin cancer in service or at the present time.  
Rather, there is a finding in VA treatment records dated in 
2003 and 2004 of a history of status post squamous cell 
cancer excised from left leg.  Thus, the preponderance of 
evidence fails to show a current skin cancer that is related 
to service.  

Even assuming the current status post excision constituted a 
current disability, there is no competent medical evidence 
relating it to service.  There is no in-service finding of 
skin cancer, nor is there any other indication of a chronic 
disease in service.  Moreover, the disorder is not a chronic 
disease for which there is a presumption period following 
service which would allow for presumptive service connection 
of a malignant tumor.  See 38 C.F.R. § 3.307, 3.309 (2005).  
There is no medical evidence to support the veteran's claim, 
and nothing to not suggest an etiological relationship 
between skin cancer and service.  

The veteran's lay statements concerning the onset and 
existence of skin cancer are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence, is 
assembled VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim for service connection for skin 
cancer.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for skin cancer is denied.  


REMAND

The claim of service connection for a respiratory disorder 
due to asbestos exposure is not ready for final appellate 
review.  The veteran has reported exposure to asbestos while 
serving as a radarman on Navy ships.  He has submitted a 
medical report from a Richard C. Tannen, M.D., respiratory 
specialist, dated in November 2000 reflecting that the 
veteran has asbestosis due to occupational exposure.  The 
occupational history noted in this report includes the 
veteran's naval service characterized as service as a 
radarman, shipfitter, and welder, as well as 40 years post-
service as a research laboratory technician.  This report was 
reportedly based in part on radiographs, but does not include 
a radiology report finding asbestosis.  A chest X-ray of 
record in conjunction with a cardiovascular claim reflects 
findings of chronic obstructive pulmonary disease.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols, using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Manual M21-1, Part VI, 7.21(b)(2), 
p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease 
can develop from brief exposure to asbestos.  Id.

In light of the diagnosis provided by Dr. Tannen, as well as 
the veteran's naval service, the Board finds that additional 
development is warranted in order to fulfill the duty to 
assist.  

In addition, the veteran has indicated in VA treatment 
records that he is being treated by a private pulmonologist 
for asbestosis.  These records are potentially relevant, and 
should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he provide any 
additional treatment records from any 
medical source from which he has 
received treatment for asbestos-related 
lung disease.  Assistance should be 
provided to the veteran in obtaining 
any such records which he identifies.  

2.  The RO should arrange for appropriate 
X-rays, which should be reviewed by a 
designated "B reader" radiologist, 
i.e., one certified by examination to 
read and grade asbestos films.  All test 
results and findings should be included 
in the claims folder, along with a 
detailed analysis of those results and 
findings.  A copy of the "B reader's" 
report must be included in the claims 
file.  The claims folder, to include a 
copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the evaluation.

3.  The RO should then arrange for the 
veteran to be evaluated by a physician 
knowledgeable in pulmonary disorders, to 
determine the current nature and extent 
of any pulmonary disability that is 
present.  All necessary special studies 
should be accomplished, if not medically 
contraindicated, and the examiner should 
set forth the reasoning underlying the 
final diagnosis.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the examination. 

a.  The examiner should review the "B 
reader's" findings and pertinent 
clinical data, and determine whether 
the veteran has a respiratory disorder 
related to asbestos exposure in 
service.

b.  If the veteran is found to have a 
pulmonary disorder, the examiner 
should express an opinion as to its 
etiology, specifically, whether it is 
more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or less than likely (i.e., a 
probability of less than 50 percent) 
that it is causally related to the 
veteran's military service.  In 
discussing whether any current 
disability is related to service, the 
examiner should further opine as to 
whether any such disability is related 
to asbestos exposure.  Thus, the 
examiner should comment upon, and 
reconcile, if possible, any previous 
inconsistent diagnosis.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  With regard to the pulmonary 
function test, the RO should request 
that the examiner interpret the data 
obtained from the evidence, including 
making a determination as to whether 
the veteran suffers from obstructive 
lung disease, or restrictive lung 
disease, or both.


4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


